Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 15-20, 22-23, 25-27, 29-31 and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voice in 2011/0014082.

Regarding Claim 15:  Voice teaches a method of producing a powder compact, wherein the process including filling a flexible container (canister), whose walls may be compressed by hydrostatic pressure, with a metallic powder, wherein the container contains two die components in the form of nickel membranes (See paragraph 34).  The die components extend through the canister and are arranged in slots in said canister, which is an arrangement inhibiting bending under isostatic loads.  As can be seen in the figures, the die components (14, 16) have opposite sides and are symmetrical in terms of their width (z-direction, going into the plane of the figure).  As this is the case the plane extending longitudinally through the thickness of the component represents a plane of overall symmetry.  As this plane of symmetry exists, a center of stiffness must also occur on or about the plane of overall symmetry as loads would be distributed equally over the symmetrical sides.  Alternatively it is noted that it would have been obvious to those of ordinary skill in the art to create these membranes in any geometry necessary to create the desired shape.  As this is the case, the creation of membranes having the claimed dimensions and structure would have been obvious to those of ordinary skill in the art.  The use of flat membranes would have been an obvious variation.  The cavities (24,26,28) between the die components (14, 16) are filled with a component powder and the portion between the canister and die component is filled 

Regarding Claim 16:  Voice teaches that the soft material may be a metallic powder such as mild steel (See Paragraph 55).  This material is placed in the second interior region formed from the die component and the canister.

Regarding Claim 17:  Voice teaches that the tool powder is typically steel, while the component powder is typically titanium (See Paragraph 35).  

Voice is silent regarding the use of a titanium alloy as a tool powder.

However, Voice teaches that the tool and component powder are provided such that the tool powder has a densification rate which is approximately equal to the densification rate of the component powder under isostatic pressure (See Paragraph 28-31).  Those of ordinary skill in the art would have found it obvious to provide one or more titanium alloys as the tool and component powder as similar titanium alloys would have similar 

Regarding Claim 18-20:  Voice teaches a die component that includes a first set of elements for forming features of the part.  These features are in the form of contours in the nickel sheet that product features on the formed body in cavity 26, as well as features on the formed body in cavity 24 and 28.  As the nickel sheet is of continuous thickness, the features imbued on the body in cavity 24 and 28 would mirror those imbued on cavity 26.  The contoured features are continuous along the z-axis (going into the plane of the figures) and are thus symmetric over the plane of symmetry.  Alternatively it is noted that it would have been obvious to those of ordinary skill in the art to create these membranes in any geometry necessary to create the desired shape.  As this is the case, the creation of membranes having the claimed dimensions and structure would have been obvious to those of ordinary skill in the art.  The use of flat membranes would have been an obvious variation.  A flat membrane has planar elements on each side that are mirror images of one another.

Regarding Claim 22 and 29:   The canister may be rubber (See Paragraph 9).

Regarding Claim 23:  Voice teaches a method of producing a powder compact, wherein the process including filling a flexible container (canister), whose walls may be compressed by hydrostatic pressure, with a metallic powder, wherein the container contains two die components in the form of nickel membranes (See paragraph 34).  The die components extend through the canister and are arranged in slots in said canister, which is an arrangement inhibiting bending under isostatic loads.  As can be seen in the figures, the die components (14, 16) have opposite sides and are symmetrical in terms of their width (z-direction, going into the plane of the figure).  As this is the case the plane extending longitudinally through the thickness of the component represents a plane of overall symmetry.  As this plane of symmetry exists, a center of stiffness must also occur on or about the plane of overall symmetry as loads would be distributed equally over the symmetrical sides.  Alternatively it is noted that it would have been obvious to those of ordinary skill in the art to create these membranes in any geometry necessary to create the desired shape.  As this is the case, the creation of membranes having the claimed dimensions and structure would have been obvious to those of ordinary skill in the art.  The use of flat membranes would have been an obvious variation.  The cavities (24,26,28) between the die components (14, 16) are filled with a component powder and the portion between the canister and die component is filled with a tool powder, which have a similar densification rate in order (configured) to balance the load under isostatic pressure (See Paragraph 50).  The cavities 24 and 28 are formed by the (second side of the) die component and the flexible container.  The first interior region is formed by a first side of the die component.  As this is the case, the first and second side of the die component are filled with a metallic powder, which 

The first interior region as defined by the claim may be met by the interior region encompassing regions 24 and 26, wherein the region is defined by a first side of die component 16 and the remainder of the region is defined by the canister.    The second interior region as claimed may be considered as region 28, which is the region defined by the second side of die component 16 and the remainder of the region is defined by the canister.  

Regarding Claim 25:  Under the interpretation of the claims as is set forth in the above paragraph, the first or second interior region may comprise a layer of relatively soft material as it may include a mild steel (See Paragraph 55).  

Regarding Claim 26-27: As can be seen in the figures, the die components (14, 16) have opposite sides and are symmetrical in terms of their width (z-direction, going into the plane of the figure).  As this is the case the plane extending longitudinally through the thickness of the component represents a plane of overall symmetry.  As this plane of symmetry exists, a center of stiffness must also occur on or about the plane of overall symmetry as loads would be distributed equally over the symmetrical sides.  Alternatively it is noted that it would have been obvious to those of ordinary skill in the art to create these membranes in any geometry necessary to create the desired shape.  

Regarding Claim 30:  Voice teaches a method of producing a powder compact, wherein the process including filling a flexible container (canister), whose walls may be compressed by hydrostatic pressure, with a metallic powder, wherein the container contains two die components in the form of nickel membranes (See paragraph 34).  The die components extend through the canister and are arranged in slots in said canister, which is an arrangement inhibiting bending under isostatic loads.  As can be seen in the figures, the die components (14, 16) have opposite sides and are symmetrical in terms of their width (z-direction, going into the plane of the figure).  As this is the case the plane extending longitudinally through the thickness of the component represents a plane of overall symmetry.  As this plane of symmetry exists, a center of stiffness must also occur on or about the plane of overall symmetry as loads would be distributed equally over the symmetrical sides.  Alternatively it is noted that it would have been obvious to those of ordinary skill in the art to create these membranes in any geometry necessary to create the desired shape.  As this is the case, the creation of membranes having the claimed dimensions and structure would have been obvious to those of ordinary skill in the art.  The use of flat membranes would have been an obvious variation.  The cavities (24,26,28) between the die components (14, 16) are filled with a component powder and the portion between the canister and die component is filled with a tool powder, which have a similar densification rate in order (configured) to 

Voice teaches the use of a rubber flexible container having a bottom wall, sidewalls and a topwall (See Figures).  Voice teaches that the end portions may allow the first and second tools and first and second membranes to be removed from the component (See Figure 25).  Voice is silent as to what constitutes the end portion to be removed.  Although this recitation may refer to the longitudinal ends as displayed in the figures, the bottom and top of the canister also constitute end portions.  It would have been obvious to remove any of those end portions in order to obtain the tool components and membranes from the canister.  Thus, creating the top or bottom portion such that it may be removed would have been obvious to those of ordinary skill in the art.  Alternatively it is noted that the canister is made of rubber, which may be removed destructively from the material within it.  The cutting of the canister over its outer surface area would provide for removable portions of said canister.  As it would have been obvious to those of ordinary skill in the art to remove the canister in such a fashion, any portion or all of the canister may be reasonably considered to be removable.

Regarding Claim 31:  The die components extend through the canister and are arranged in slots in said canister, which is an arrangement inhibiting bending under isostatic loads (See Figures).

Regarding Claims 33-34:  As can be seen in the figures, the die components (14, 16) have opposite sides and are symmetrical in terms of their width (z-direction, going into the plane of the figure).  As this is the case the plane extending longitudinally through the thickness of the component represents a plane of overall symmetry.  As this plane of symmetry exists, a center of stiffness must also occur on or about the plane of overall symmetry as loads would be distributed equally over the symmetrical sides.  Alternatively it is noted that it would have been obvious to those of ordinary skill in the art to create these membranes in any geometry necessary to create the desired shape.  As this is the case, the creation of membranes having the claimed dimensions and structure would have been obvious to those of ordinary skill in the art.  Such a shape provides inner regions that mirror one another.

Regarding Claim 35:  Under the interpretation of the claims as is set forth in the above paragraph, the first or second interior region may comprise a layer of relatively soft material as it may include a mild steel (See Paragraph 55).  

Allowable Subject Matter
Claim 21, 28 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach the creation of slots within the die component, within which metal inserts may be placed and are movable therein.  As this feature is not anticipated or rendered obvious by the prior art, the claim limitations are novel.
Response to Arguments
Applicant's arguments filed 3/19/21 have been fully considered but they are not persuasive. Applicant argues that the die components as disclosed by Voice do not note a plan of symmetry or a center of stiffness.  The diagrams according to Voice are cross-sectional and the components therein extend in a direction z over the cross-section of the component.  The plane of symmetry would orthogonally intersect the plane extending into the cross-section and the thickness of those die components.  The center of stiffness would necessarily exist within this plane based upon the component being mirrored in terms of geometry across said plane.  This is fully discussed in the office action and as this is the case, the material of Voice necessarily contains these features.  The material in the containers according to Voice are all powders, which are capable of balancing loads by their semi-fluid nature.  This feature would necessarily occur and it is noted that the claims are currently drawn to a configuration of parts and not to a method of pressing the component.  Voice teaches a relatively soft material in terms of titanium.  This is also discussed in the rejection above.  The amendment to claims 23 and 30 are .  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew E. Hoban/Primary Examiner, Art Unit 1734